Citation Nr: 9923444	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-40 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected low back muscle pain, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from July 1972 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for low back muscle pain, evaluated as 
noncompensable, effective from November 1992.  In February 
1998, the RO assigned a 10 percent disability rating for this 
condition, effective from November 1992.

In August 1996, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998). 

The prior remand specifically instructed the RO to afford the 
veteran a VA examination to provide detailed range of motion 
measurements of the lumbar spine and the required medical 
evidence necessary for the Board to evaluate the claim in 
light of the provisions of 38 C.F.R. §§ 4.40 and 4.45 and the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court's) holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
underwent VA spine examination in December 1996; however, the 
examiner failed to provide range of motion measurements for 
the veteran's lumbar spine or describe the effect, if any, of 
pain caused by the service-connected disability on the 
function and movement of the low back.  Additional 
development is warranted in this regard.
 
Potentially relevant medical records have also not been 
obtained by the RO.  In a March 1998 written statement, the 
veteran reported receiving treatment for his service-
connected low back disorder at the VA Medical Center (VAMC) 
in Tallahassee, Florida, and at the Tyndall Air Force Base 
Hospital in 1997 and 1998.  The RO requested records only 
from the Tyndall Air Force Base Hospital dated from February 
1998 forward and made no effort to obtain the additional VA 
treatment records.  Therefore, the RO should make 
arrangements to obtain these records on remand.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered).

Finally, the Court recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, supra.

While this claim is in remand status, in accordance with 
Fenderson the RO should review the evidence of record at the 
time of the March 1993 rating decision that was considered in 
assigning the original disability rating for the veteran's 
low back disorder, then consider all the evidence of record 
to determine whether the facts showed that the veteran was 
entitled to a higher disability rating for this condition at 
any period of time since his original claim.  

Accordingly, this case is remanded for the following:

1.  Obtain the veteran's treatment records 
from the Tallahassee, Florida, VAMC and 
from Tyndall Air Force Base Hospital dated 
from January 1997 forward. 

Also, request that the veteran provide a 
list of those (other than the Tallahassee, 
Florida, VAMC and Tyndall Air Force Base 
Hospital) who have treated him for his 
service-connected low back disorder from 
1997 forward and make the necessary 
arrangements in order to obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 CFR 
§ 3.159(c).

2.  Afford the appellant an appropriate VA 
examination.  The examiner should be given 
a copy of this remand and the appellant's 
entire claims folder.  The examiner should 
be requested to review the appellant's 
medical history prior to conducting the 
examination.  All necessary tests (i.e., 
x-rays, if indicated) should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine the severity and manifestations 
of the appellant's service-connected low 
back muscle pain.

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; evidence of osteoarthritic 
changes; narrowing or irregularity of 
joint space; abnormal mobility on forced 
motion; listing of the spine; marked 
limitation of forward bending in a 
standing position; or positive 
Goldthwait's sign.  The examiner should 
also state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (1998).

Any indications that the appellant's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the appellant's claim.  
In so doing, review the evidence of record 
at the time of the March 1993 rating 
decision that was considered in assigning 
the original disability rating for the 
service-connected low back condition, then 
consider all the evidence of record to 
determine whether the facts showed that 
the appellant was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any benefit sought on 
appeal remains denied, provide the 
appellant a supplemental statement of the 
case, which includes consideration of all 
medical evidence received since the 
supplemental statement of the case issued 
in March 1999.  The supplemental statement 
of the case should correctly identify the 
issue as on appeal from the initial grant 
of service connection.  Allow an 
appropriate period of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



